DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 03/04/2020. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with JOEL ARMSTRONG (Reg. number 36430) on 12/01/2020.
The application has been amended as follows: 

Following claims 1, 6, 11, 12, 17 have been amended

Claim 1 has been amended and replaced as follows:

1.	A gas turbine engine for an aircraft comprising:
		an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor, wherein a compressor exit temperature is defined as an average temperature of airflow at an exit from the compressor at cruise conditions and a core entry temperature is defined as an average temperature of airflow entering the engine core at the cruise conditions, and a core compressor temperature rise is defined as:

            
                
                    
                        t
                        h
                        e
                         
                        c
                        o
                        m
                        p
                        r
                        e
                        s
                        s
                        o
                        r
                         
                        e
                        x
                        i
                        t
                         
                        t
                        e
                        m
                        p
                        e
                        r
                        a
                        t
                        u
                        r
                        e
                         
                         
                         
                    
                    
                        t
                        h
                        e
                         
                        c
                        o
                        r
                        e
                         
                        e
                        n
                        t
                        r
                        y
                         
                        t
                        e
                        m
                        p
                        e
                        r
                        a
                        t
                        u
                        r
                        e
                         
                    
                
                ;
                a
                n
                d
            
        
a fan located upstream of the engine core, the fan comprising a plurality of fan blades extending from a hub, each of the fan blades having a leading edge and a trailing edge, wherein a fan rotor entry temperature is defined as an average temperature of airflow across the leading edge of each of the fan blades at the cruise conditions, and a fan root temperature rise is defined as:
            
                
                    
                        t
                        h
                        e
                         
                        c
                        o
                        r
                        e
                         
                        e
                        n
                        t
                        r
                        y
                         
                        t
                        e
                        m
                        p
                        e
                        r
                        a
                        t
                        u
                        r
                        e
                         
                         
                    
                    
                        t
                        h
                        e
                         
                        f
                        a
                        n
                         
                        r
                        o
                        t
                        o
                        r
                         
                        e
                        n
                        t
                        r
                        y
                         
                        t
                        e
                        m
                        p
                        e
                        r
                        a
                        t
                        u
                        r
                        e
                         
                         
                    
                
                ,
            
        
	and wherein a core compressor to fan root temperature rise ratio of:
            
                
                    
                        t
                        h
                        e
                         
                        c
                        o
                        r
                        e
                         
                        c
                        o
                        m
                        p
                        r
                        e
                        s
                        s
                        o
                        r
                         
                        t
                        e
                        m
                        p
                        e
                        r
                        a
                        t
                        u
                        r
                        e
                         
                        r
                        i
                        s
                        e
                         
                    
                    
                        t
                        h
                        e
                         
                        f
                        a
                        n
                         
                        r
                        o
                        o
                        t
                         
                        t
                        e
                        m
                        p
                        e
                        r
                        a
                        t
                        u
                        r
                        e
                         
                        r
                        i
                        s
                        e
                    
                
            
        
	is in the range of 2.8 to 3.2, and
	the curvature of the root portion of each of the fan blades is between 40% and 60% less than the curvature across the tip portion of the blade,
wherein the cruise conditions means the conditions at mid-cruise of the aircraft to which the gas turbine engine is attached, and the cruise conditions at mid-cruise means the conditions experienced by the aircraft and the gas turbine engine at a point between top of climb and start of descent at which 50% of the total fuel that is burned between the top of climb and the start of descent has been burned.

Claim 6 has been amended and replaced as follows:

6.	The gas turbine engine according to claim 1, wherein the engine core comprises a core casing arranged to separate a core airflow within the casing from a bypass airflow outside the casing, and wherein the core entry temperature is at least one of:
	(i) a forwardmost point of the core casing; 
	(ii) a forwardmost rotor of the lowest pressure compressor; and
	(iii) a temperature of the airflow across the trailing edge of a radially inner portion of each of the fan blades, the airflow across the radially inner portion of each of the fan blades being arranged to provide the core airflow.

Claim 11 has been amended and replaced as follows:
Claim 11 has been cancelled.
	


Claim 12 has been amended and replaced as follows:

12.	The gas turbine engine according to claim 1, wherein the forward speed of the gas turbine engine at the cruise conditions is in the range of Mn 0.75 to Mn 0.85.
	
Claim 17 has been amended and replaced as follows:
17.	The gas turbine engine according to claim 1, further comprising a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, and wherein 
	
Allowable Subject Matter
Claims 1-10 and 12-19 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A gas turbine engine for an aircraft including: an engine core including a turbine, a compressor, and a core shaft connecting the turbine to the compressor, wherein a compressor exit temperature is defined as an average temperature of airflow at an exit from the compressor at cruise conditions and a core entry temperature is defined as an average temperature of airflow entering the engine core at the cruise conditions, and a core compressor temperature rise is defined as:  the compressor exit temperature/ the core entry temperature the core entry temperature/the fan rotor entry temperature, and wherein a core compressor to fan root temperature rise ratio of : the core compressor temperature rise/the fan root temperature rise is in the range of 2.8 to 3.2, and the curvature of the root portion of each of the fan blades is between 40% and 60% less than the curvature across the tip portion of the blade, in combination with wherein the cruise conditions means the conditions at mid-cruise of the aircraft to which the gas turbine engine is attached, and the cruise conditions at mid-cruise means the conditions experienced by the aircraft and the gas turbine engine at a point between top of climb and start of descent at which 50% of the total fuel that is burned between the top of climb and the start of descent has been burned” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
January 3, 2022